Title: To George Washington from Major General Philemon Dickinson, 20 September 1777
From: Dickinson, Philemon
To: Washington, George



Elizabeth Town [N.J.] 20th September 1777–6, OClock P.M.
Sir

I wrote your Excellency this morning, since which have had the honor of receiving your Favor of Yesterday’s date—Your Excellency will be much surprized to hear, there are not more than one thousand of our Militia now embodied, all of which are at this Post—since the receipt of your Excellency’s Letter, I have been considering in what way

I could most speedily reinforce the Army under your Excellency’s Command, as that is the Object; and am clearly of Opinion that the most expeditious, is to march the Troops from this Post, & collect what Numbers I can upon our March—I shall therefore order all the Guards called in before Day, & march with the utmost Expedition, the Rout directed—Your Excellency may be assured, my utmost exertions shall not be wanting, upon the present occasion.
I flatter myself, I shall be able in a short time, to bring on a Reinforcement of two thousand Men—had it not have been for the late unlucky alarm in this State, I have great reason to believe, I should have crossed the Delaware with 4,000 men—I have order’d Gen. Wines to collect & march his Brigade to this Post, with all Dispatch—This State, will be in a very defenceless Situation, & there is little doubt, but the Enemy will soon be apprized of it, & make a visit—I am a little apprehensive many of the Men will desert us before we cross the Delaware, having dreadfull Apprehensions from the vicinity of the Enemy—every precaution shall be used to keep them together, & bring them on speedily. I have the honor to be, Your Excellency’s most Obt Servt

Philemon Dickinson

